 



Exhibit 10.65
EXECUTION COPY
SECOND LIEN SECURITY AGREEMENT
Dated July 31, 2007
From
TERREMARK WORLDWIDE, INC.,
and the other Grantors referred to herein,
as Grantors
to
CREDIT SUISSE,
as Collateral Agent
 
 
 
 
 
Terremark — Second Lien Security Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page
Section 1.
  Grant of Security     5  
Section 2.
  Security for Obligations     9  
Section 3.
  Grantors Remain Liable     9  
Section 4.
  Delivery and Control of Security Collateral     9  
Section 5.
  Maintaining the Account Collateral     10  
Section 6.
  Release of Amounts     12  
Section 7.
  Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims     12  
Section 8.
  Representations and Warranties     12  
Section 9.
  Further Assurances     17  
Section 10.
  As to Equipment and Inventory     18  
Section 11.
  Insurance     18  
Section 12.
  Post-Closing Changes; Bailees; Collections on Assigned Agreements,     19  
Section 13.
  Receivables and Related Contracts As to Intellectual Property Collateral    
20  
Section 14.
  Voting Rights; Dividends; Etc.     21  
Section 15.
  As to the Assigned Agreements     22  
Section 16.
  Payments Under the Assigned Agreements     22  
Section 17.
  As to Letter-of-Credit Rights     22  
Section 18.
  Transfers and Other Liens; Additional Shares     23  
Section 19.
  Collateral Agent Appointed Attorney-in-Fact     23  
Section 20.
  Collateral Agent May Perform     24  
Section 21.
  The Collateral Agent’s Duties     24  
Section 22.
  Remedies     24  
Section 23.
  Indemnity and Expenses     26  
Section 24.
  Amendments; Waivers; Additional Grantors; Etc.     26  

Terremark — Second Lien Security Agreement

2



--------------------------------------------------------------------------------



 



              Section       Page
Section 25.
  Notices, Etc     26  
Section 26.
  Continuing Security Interest; Assignments under the Credit Agreement     27  
Section 27.
  Release; Termination     27  
Section 28.
  Execution in Counterparts     28  
Section 29.
  The Mortgages     28  
Section 30.
  Intercreditor Agreement     28  
Section 31.
  Governing Law     28  

          Schedules    
Schedule I
  -   Location, Chief Executive Office, Place Where Agreements Are Maintained,
Type of Organization, Jurisdiction of Organization And Organizational
Identification Number
Schedule II
  -   Pledged Interests and Pledged Debt
Schedule III
  -   Assigned Agreements
Schedule IV
  -   Locations of Equipment and Inventory
Schedule V
  -   Changes in Name, Location, Etc.
Schedule VI
  -   Patents, Trademarks and Trade Names, Copyrights and IP Agreements
Schedule VII
  -   Account Collateral
Schedule VIII
  -   Commercial Tort Claims
Schedule IX
  -   Letters of Credit
 
        Exhibits    
Exhibit A
  -   Form of Second Lien Security Agreement Supplement
Exhibit B
  -   Form of Account Control Agreement (Deposit Account/Securities Account)
Exhibit C
  -   Form of Second Lien Intellectual Property Security Agreement
Exhibit D
  -   Form of Second Lien Intellectual Property Security Agreement Supplement

Terremark — Second Lien Security Agreement

3



--------------------------------------------------------------------------------



 



SECOND LIEN SECURITY AGREEMENT
     SECOND LIEN SECURITY AGREEMENT dated July 31, 2007 made by Terremark
Woldwide, Inc., a Delaware corporation (the “Borrower”), the other Persons
listed on the signature pages hereof and the Additional Grantors (as defined in
Section 24) (the Borrower and the Persons so listed and the Additional Grantors
being, collectively, the “Grantors”), to Credit Suisse, acting through one or
more of its branches, or any Affiliate thereof (“Credit Suisse”), as second lien
collateral agent (in such capacity, together with any successor collateral agent
appointed pursuant to Article IX of the Credit Agreement (as hereinafter
defined), the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement).
     PRELIMINARY STATEMENTS:
     (1) The Borrower has entered into a Second Lien Senior Secured Credit
Agreement dated as of July 31, 2007 (as may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) with the Lenders and Credit Suisse, as Administrative Agent and as
Collateral Agent (each as defined therein).
     (2) Pursuant to the Credit Agreement, the Grantors are entering into this
Agreement in order to grant to the Collateral Agent for the ratable benefit of
the Secured Parties a security interest in the Collateral (as hereinafter
defined).
     (3) Each Grantor is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Interests”) set forth opposite such Grantor’s
name on and as otherwise described in Part I of Schedule II hereto and issued by
the Persons named therein and of the indebtedness (the “Initial Pledged Debt”)
set forth opposite such Grantor’s name on and as otherwise described in Part II
of Schedule II hereto and issued by the obligors named therein.
     (4) The Grantors have opened deposit accounts (the “Deposit Accounts”) with
banks, in the name of the applicable Grantor and subject to the terms of this
Agreement, as described in Schedule VII hereto.
     (5) The Borrower is the beneficiary under certain letters of credit as
described in Schedule IX.
     (6) It is a condition precedent to the making of Term Loans by the Lenders
that the Grantors shall have granted the assignment and security interest and
made the pledge and assignment contemplated by this Agreement.
     (7) Each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents.
     (8) Capitalized terms used herein and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) and/or in the
Federal Book Entry Regulations (as defined below) are used in this Agreement as
such terms are defined in such Article 8 or 9 and/or the Federal Book Entry
Regulations. “UCC” means the Uniform Commercial Code as in effect, from time to
time, in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New
Terremark — Second Lien Security Agreement

4



--------------------------------------------------------------------------------



 



York, “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority. The term
“Federal Book Entry Regulations” means (a) the federal regulations contained in
Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing
book-entry securities consisting of U.S. Treasury bills, notes and bonds and
Subpart D (“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, §
357.10 through § 357.15 and § 357.40 through § 357.45 and (b) to the extent
substantially similar to the federal regulations referred to in clause (a) above
(as in effect from time to time), the federal regulations governing other
book-entry securities.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Term Loans, each Grantor hereby agrees with the Collateral Agent
for the ratable benefit of the Secured Parties as follows:
     Section 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by such Grantor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):
     (a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC and all software that is embedded in and is part of such
equipment (any and all such property being the “Equipment”);
     (b) all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Grantor has an interest or right as consignee) and (iii) goods that are
returned to or repossessed or stopped in transit by such Grantor), and all
accessions thereto and products thereof and documents therefor, including,
without limitation, computer programs and supporting information that constitute
inventory within the meaning of the UCC and all software that is embedded in and
is part of such inventory (any and all such property being the “Inventory”);
     (c) all accounts, chattel paper (including, without limitation, tangible
chattel paper and electronic chattel paper), instruments (including, without
limitation, promissory notes), deposit accounts, letter-of-credit rights,
general intangibles (including, without limitation, payment intangibles) and
other obligations of any kind, whether or not arising out of or in connection
with the sale or lease of goods or the rendering of services and whether or not
earned by performance, and all rights now or hereafter existing in and to all
supporting obligations and in and to all security agreements, mortgages, Liens,
leases, letters of credit and other contracts securing or otherwise relating to
the foregoing property (any and all of such accounts, chattel paper,
instruments, deposit accounts, letter-of-credit rights, general intangibles and
other obligations, to the extent not referred to in clause (d), (e), (f) or
(g) below, being the “Receivables”, and any and all such supporting obligations,
security agreements, mortgages, Liens, leases, letters of credit and other
contracts being the “Related Contracts”);
Terremark — Second Lien Security Agreement

5



--------------------------------------------------------------------------------



 



     (d) the following (the “Security Collateral”):
     (i) the Initial Pledged Interests and the certificates, if any,
representing the Initial Pledged Interests, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Interests and all warrants, rights or options
issued thereon or with respect thereto;
     (ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;
     (iii) all additional shares of stock and other Equity Interests from time
to time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Interests, being the “Pledged
Interests”), and the certificates, if any, representing such additional shares
or other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;
     (iv) all additional indebtedness from time to time owed to such Grantor
(such indebtedness, together with the Initial Pledged Debt, being the “Pledged
Debt”) and the instruments, if any, evidencing such indebtedness, and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness; and
     (v) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all warrants, rights or options issued thereon or with
respect thereto;
     (e) each of the agreements listed on Schedule III hereto and each IP
Agreement (as hereinafter defined) to which such Grantor is now or may hereafter
become a party, in each case as such agreements may be amended, amended and
restated, supplemented or otherwise modified from time to time (collectively,
the “Assigned Agreements”), including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);
Terremark — Second Lien Security Agreement

6



--------------------------------------------------------------------------------



 



     (f) the following (collectively, the “Account Collateral”):
     (i) the Deposit Accounts, any cash collateral account referred to in
Section 12 hereof (a “Cash Collateral Account”) and all funds and financial
assets from time to time credited thereto (including, without limitation, all
Cash Equivalents), all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such funds and financial assets,
and all certificates and instruments, if any, from time to time representing or
evidencing the Deposit Accounts or any such Cash Collateral Account;
     (ii) all promissory notes, certificates of deposit, deposit accounts,
checks and other instruments from time to time delivered to or otherwise
possessed by the Collateral Agent for or on behalf of such Grantor, including,
without limitation, those delivered or possessed in substitution for or in
addition to any or all of the then existing Account Collateral; and
     (iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;
     (g) the following (collectively, the “Intellectual Property Collateral”):
     (i) all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);
     (ii) all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered, together, in each case, with
the goodwill symbolized thereby (“Trademarks”);
     (iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);
     (iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
     (v) all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial and intangible property of any type,
including, without limitation, industrial designs and mask works;
Terremark — Second Lien Security Agreement

7



--------------------------------------------------------------------------------



 



     (vi) all registrations and applications for registration for any of the
foregoing (provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law), including, without limitation, those registrations and
applications for registration set forth in Schedule VI hereto (as such
Schedule VI may be supplemented from time to time by supplements to this
Agreement, each such supplement being substantially in the form of Exhibit D
hereto (an “IP Security Agreement Supplement”) executed by such Grantor to the
Collateral Agent from time to time), together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;
     (vii) all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (viii) all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule VI hereto (“IP Agreements”);
and
     (ix) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;
     (h) all commercial tort claims described in Schedule VIII hereto
(collectively the “Commercial Tort Claims Collateral”);
     (i) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and
     (j) all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (i) of this Section 1 and this clause
(j)) and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, (B) tort claims,
including, without limitation, all commercial tort claims and (C) cash;
provided, however, that (i) any pledge pursuant to the provisions of this
Section 1 of the capital stock or other Equity Interests in any Subsidiary that
is not a Domestic Subsidiary, where such Subsidiary is a “controlled foreign
corporation” under Section 957 of the U.S. Internal Revenue Code and the pledge
of any greater percentage would result in material adverse tax consequences to
the Borrower, shall be limited to 65% of such capital stock or other Equity
Interests (or such greater percentage as shall not result in such material
adverse tax consequences), (ii) notwithstanding anything to the contrary
contained in clause (g) above, Intellectual Property Collateral shall not
include intellectual property in relation to which any applicable law or
regulation, or any agreement with a domain name registrar or any other
Terremark — Second Lien Security Agreement

8



--------------------------------------------------------------------------------



 




Person entered into by the Grantor in the ordinary course of business and
existing on the date hereof, prohibits the creation of a security interest
therein or would otherwise invalidate such Grantor’s right, title or interest
therein; and (iii) the security interest granted herein shall not extend to and
the term “Collateral” shall not include any lease, license, contract, property
rights or agreements to which any Grantor is a party or any of its rights
(including property rights with respect to the equipment) or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (x) the abandonment, invalidation or unenforceability of
any right, title or interest of any debtor therein or (y) in a breach or
termination pursuant to the terms of, or a default under any such lease,
license, contract or agreement (other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, however, that such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied and to the extent severable,
shall attach immediately to any portion of such lease, license, contract, or
agreement that does not result in any of the consequences specified in (x) or
(y) above.
     Section 2. Security for Obligations. This Agreement secures, in the case of
each Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”).
Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party.
     Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
     Section 4. Delivery and Control of Security Collateral. (a) All
certificates or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Collateral Agent pursuant hereto
(unless delivered to and held by the First Lien Collateral Agent pursuant to the
First Lien Loan Documents) and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. If an Event of Default shall have occurred and be continuing,
the Collateral Agent shall have the right (i) at any time to exchange
certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations and (ii) at any
time in its discretion and without notice to any Grantor, to transfer to or to
register in the name of the Collateral Agent or any of its nominees any or all
of the Security Collateral, subject only to the revocable rights specified in
Section 14(a).
     (b) With respect to any Security Collateral in which any Grantor has any
right, title or interest and that constitutes an uncertificated security, such
Grantor will cause any issuer thereof that is a Loan Party or a Subsidiary of a
Loan Party, and will use commercially reasonable efforts to cause the
Terremark — Second Lien Security Agreement

9



--------------------------------------------------------------------------------



 



issuer thereof if such issuer is not a Loan Party or a Subsidiary of a Loan
Party, either (i) to register the Collateral Agent as the registered owner of
such security (unless the First Lien Collateral Agent is already so registered)
or (ii) to agree in an authenticated record with such Grantor and the Collateral
Agent that such issuer will comply with instructions with respect to such
security originated by the Collateral Agent without further consent of such
Grantor, such authenticated record to be in form and substance satisfactory to
the Collateral Agent. With respect to any Security Collateral in which any
Grantor has any right, title or interest and that is not an uncertificated
security, upon the request of the Collateral Agent upon the occurrence and
during the continuance of an Event of Default, such Grantor will notify each
issuer of Pledged Interests pledged by such Grantor that such Pledged Interests
is subject to the security interest granted hereunder.
     (c) With respect to any Security Collateral in which any Grantor has any
right, title or interest and that constitutes a security entitlement in which
the Collateral Agent is not the entitlement holder, such Grantor will cause the
securities intermediary with respect to such security entitlement either (i) to
identify in its records the Collateral Agent as the entitlement holder of such
security entitlement against such securities intermediary (unless the First Lien
Collateral Agent is already so identified) or (ii) no later than 60 days after
the date hereof (or such later date as may be specified by the Collateral Agent
in its sole discretion), to agree in an authenticated record with such Grantor
and the Collateral Agent that such securities intermediary will comply with
entitlement orders (that is, notifications communicated to such securities
intermediary directing transfer or redemption of the financial asset to which
such Grantor has a security entitlement) originated by the Collateral Agent
without further consent of such Grantor, such authenticated record to be in
substantially the form of Exhibit B hereto or otherwise in form and substance
reasonably satisfactory to the Collateral Agent.
     (d) No Grantor will change or add any securities intermediary that
maintains any securities account in which any of the Collateral is credited or
carried, or change or add any such securities account, without first complying
with the above provisions of this Section 4 in order to perfect the security
interest granted hereunder in such Collateral.
     (e) Upon the request of the Collateral Agent upon the occurrence and during
the continuance of an Event of Default, such Grantor will notify each such
issuer of Pledged Debt that such Pledged Debt pledged by such Grantor is subject
to the security interest granted hereunder.
     Section 5. Maintaining the Account Collateral. So long as any Term Loan or
any other Obligation (other than Unaccrued Indemnity Claims) of any Loan Party
under any Loan Document shall remain unpaid or unsatisfied or any Lender shall
have any Term Commitment under the Credit Agreement:
     (a) No later than 15 days after the date hereof (or such later date as may
be consented to by the Required Lenders (which consent may not be unreasonably
withheld)), at all times thereafter, each Grantor will maintain all Account
Collateral (other than accounts specifically designated to the Administrative
Agent in writing as (i) trust accounts (to the extent of amounts held therein in
trust in the ordinary course of business on behalf of third parties who are not
Loan Parties or Subsidiaries of Loan Parties) or (ii) payroll accounts (the
balances in which shall not exceed in the aggregate for all accounts referred to
in this clause (ii) $3,000,000 at any one time), such accounts in clauses
(i) and (ii) of this Section 5(a) being referred to herein as “Restricted
Accounts”) only with the Collateral Agent or with a bank (the “Pledged Account
Bank”) that has agreed, in a record authenticated by the Grantor, the Collateral
Agent and such Pledged Account Bank, to (A) comply with instructions originated
by the Collateral Agent directing the disposition of funds in the Account
Collateral without the further consent of the Grantor following the occurrence
of an Event of Default and (B) waive or subordinate in favor of
Terremark — Second Lien Security Agreement

10



--------------------------------------------------------------------------------



 



the Collateral Agent all claims of the Pledged Account Bank (including, without
limitation, claims by way of a security interest, lien or right of setoff or
right of recoupment) to the Account Collateral, which authenticated record shall
be substantially in the form of Exhibit B hereto, or shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent (an “Account
Control Agreement”); provided that, with respect to any newly created Account
Collateral, each Grantor will be required to comply with the foregoing
requirements with respect to such newly created Account Collateral no later than
5 days after the creation of such Account Collateral.
     (b) Each Grantor agrees that it will not add any bank that maintains a
deposit account for such Grantor or open any new deposit account with any then
existing Pledged Account Bank (in each case unless (i) in respect of a
Restricted Account or (ii) in respect of an account with a value of less than
$25,000, provided that the aggregate value of all such accounts excluded under
this clause (ii) shall not exceed $100,000) unless, (A) the Collateral Agent
shall have received at least 10 days’ prior written notice of such additional
bank or such new deposit account and (B) the Collateral Agent shall have
received, in the case of a bank or Pledged Account Bank that is not the
Collateral Agent, an Account Control Agreement authenticated by such new bank
and such Grantor, or a supplement to an existing Account Control Agreement with
such then existing Pledged Account Bank, covering such new deposit account (and,
upon the receipt by the Collateral Agent of such Account Control Agreement or
supplement, Schedule VII hereto shall be automatically amended to include such
Deposit Account). Upon a Grantor’s termination of any bank as a Pledged Account
Bank or termination of any Account Collateral, such Grantor shall promptly give
notice of such termination to the Collateral Agent (and, upon such termination,
Schedule VII hereto shall be automatically amended to delete such Pledged
Account Bank and Deposit Account); provided, however, that, unless the
Collateral Agent has given its express consent, no Grantor may (1) terminate any
bank as a Pledged Account Bank with respect to any Cash Collateral Account,
(2) terminate any Cash Collateral Account, or (3) terminate any bank as a
Pledged Account Bank if an Event of Default has occurred and is continuing.
     (c) Upon any termination by a Grantor of any Deposit Account (other than a
Restricted Account) by such Grantor, or any Pledged Account Bank with respect
thereto, such Grantor will immediately (i) transfer all funds and property held
in such terminated Deposit Account to another Deposit Account listed in
Schedule VII or to a Cash Collateral Account and (ii) notify all Persons
obligated at any time to make any payment to such Grantor for any reason that
were making payments to such Deposit Account to make all future payments to
another Deposit Account listed in Schedule VII hereto or to a Cash Collateral
Account, in each case so that the Collateral Agent shall have a continuously
perfected security interest in such Account Collateral, funds and property. Each
Grantor agrees to terminate any or all Account Control Agreements upon request
by the Collateral Agent.
     (d) The Collateral Agent shall have sole right to direct the disposition of
funds with respect to any Cash Collateral Account; and it shall be a term and
condition of any Cash Collateral Account, notwithstanding any term or condition
to the contrary in any other agreement relating to any Cash Collateral Account,
that no amount (including, without limitation, interest on Cash Equivalents
credited thereto) will, except on the Collateral Agent’s instructions, be paid
or released to or for the account of, or withdrawn by or for the account of, the
Borrower or any other Person from any Cash Collateral Account.
     (e) If an Event of Default shall have occurred and be continuing, the
Collateral Agent may, at any time and without notice to, or consent from, the
Grantor, (i) transfer, or direct the transfer of, funds from the Account
Collateral to satisfy the Grantor’s obligations under the Loan Documents and
(ii) transfer, or direct the transfer of, funds from the Deposit Accounts to a
Cash Collateral Account.
Terremark — Second Lien Security Agreement

11



--------------------------------------------------------------------------------



 



     Section 6. Release of Amounts. So long as no Default under Section 8.01(a)
or (f) of the Credit Agreement or Event of Default shall have occurred and be
continuing, the Collateral Agent will pay and release, or direct the applicable
Pledged Account Bank to pay and release, to the Borrower or at its order or, at
the request of the Borrower, to the Administrative Agent to be applied to the
Obligations of the Borrower under the Loan Documents, such amount, if any, as is
then on deposit in any Cash Collateral Account to the extent permitted to be
released under the terms of the Credit Agreement.
     Section 7. Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. So long as
any Term Loan or any other Obligation (other than Unaccrued Indemnity Claims) of
any Loan Party under any Loan Document shall remain unpaid or unsatisfied or any
Lender shall have any Term Commitment under the Credit Agreement:
     (a) Each Grantor will maintain all (i) electronic chattel paper so that the
Collateral Agent has control of the electronic chattel paper in the manner
specified in Section 9-105 of the UCC and (ii) all transferable records so that
the Collateral Agent has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record (“UETA” ); and
     (b) Each Grantor will promptly give notice to the Collateral Agent of any
commercial tort claim greater than the Threshold Amount that may arise in the
future and will promptly execute or otherwise authenticate a supplement to this
Agreement, and otherwise take all necessary action, to subject such commercial
tort claim, subject to the Intercreditor Agreement, to the security interest
created under this Agreement.
     Section 8. Representations and Warranties. Each Grantor represents and
warrants as follows:
     (a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the
UCC, is correctly set forth in Schedule I hereto. Within the past 5 years, such
Grantor has only the trade names listed on Schedule VI hereto. Such Grantor is
located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office in the state or jurisdiction set forth in Schedule I hereto.
The information set forth in Schedule I hereto with respect to such Grantor is
true and accurate in all respects. Such Grantor has not within the last 5 years
changed its legal name, as defined in Section 9-503(a) of the UCC, location
(within the meaning of Section 9-307 of the UCC), chief executive office, place
where it maintains its agreements, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule I hereto except as disclosed in Schedule V hereto.
     (b) All of the Equipment and Inventory of such Grantor, other than
Equipment and Inventory out for repair, in transit, on consignment or in the
possession of lessees in the ordinary course of business, are located at the
places specified therefor in Schedule IV hereto, as such Schedule IV may be
amended from time to time pursuant to Section 10(a). All Security Collateral
consisting of certificated securities and instruments with an individual face
value in excess of $100,000 have been delivered to the Collateral Agent;
provided that, Security Collateral that is not required to be delivered to the
Collateral Agent pursuant to the foregoing shall not exceed an aggregate face
value of $500,000. All originals of all chattel paper that evidence
Terremark — Second Lien Security Agreement

12



--------------------------------------------------------------------------------



 



Receivables individually or in the aggregate in an amount in excess of $100,000
have been delivered to the Collateral Agent, in each case to the extent that the
delivery thereof to the Collateral Agent is required under Section 4. None of
the Receivables or Agreement Collateral is evidenced by a promissory note or
other instrument that has not been delivered to the Collateral Agent as required
hereunder.
     (c) Such Grantor is the legal and beneficial owner of the Collateral of
such Grantor free and clear of any Lien, claim, option, or right of others,
other than Liens permitted under the Credit Agreement. No Grantor has authorized
the filing of any effective financing statement or other instrument similar in
effect covering all or any part of such Collateral or listing such Grantor or,
to such Grantor’s knowledge, any trade name of such Grantor, as debtor in any
recording office and, to the best knowledge of such Grantor, no such financing
statement (whether or not authorized by such Grantor) is on file in any
recording office, except such as may have been filed in favor of the Collateral
Agent relating to the Loan Documents or as otherwise permitted under the Credit
Agreement.
     (d) Such Grantor has exclusive possession and control of the Equipment and
Inventory other than Inventory out for repair, in transit, on consignment or in
the possession of lessees in the ordinary course of business, or stored at any
leased premises or warehouse. All leased premises or warehouses storing
Inventory are so indicated by an asterisk on Schedule IV hereto, as such
Schedule IV may be amended from time to time pursuant to Section 10(a). In the
case of Equipment and Inventory located on leased premises or in warehouses, no
lessor or warehouseman of any premises or warehouse upon or in which such
Equipment or Inventory is located has (i) issued any warehouse receipt or other
receipt in the nature of a warehouse receipt in respect of any Equipment or
Inventory, (ii) issued any document for any of such Grantor’s Equipment or
Inventory, (iii) to the Grantor’s knowledge, received notification of any
secured party’s interest (other than the security interest granted hereunder) in
such Grantor’s Equipment or Inventory or (iv) any Lien, claim or charge (based
on contract, statute or otherwise) on such Equipment and Inventory, other than
Liens created or permitted under the Credit Agreement.
     (e) The Pledged Interests of a Loan Party or Subsidiary of a Loan Party
pledged by such Grantor hereunder have been duly authorized and validly issued
and are fully paid and non-assessable. With respect to any Pledged Interests
that are uncertificated securities, such Grantor has caused the issuer thereof,
if such issuer is a Subsidiary of such Grantor (otherwise such Grantor shall use
commercially reasonable efforts to cause the issuer thereof) either (i) to
register the Collateral Agent as the registered owner of such securities (unless
the First Lien Collateral Agent is already so registered) or (ii) to agree in an
authenticated record with such Grantor and the Collateral Agent that such issuer
will comply with instructions with respect to such securities originated by the
Collateral Agent without further consent of such Grantor. If such Grantor is an
issuer of Pledged Interests, such Grantor confirms that it has received notice
of such security interest. The Pledged Debt of a Loan Party or Subsidiary of a
Loan Party pledged by such Grantor hereunder has been duly authorized,
authenticated or issued and delivered, is the legal, valid and binding
obligation of each issuer thereof, is evidenced by one or more promissory notes
(which notes with an individual face value in excess of $100,000 have been
delivered to the Collateral Agent (or the First Lien Collateral Agent)) and is
not in default; provided that, notes that are not required to be delivered to
the Collateral Agent pursuant to the foregoing shall not exceed an aggregate
face value of $500,000.
Terremark — Second Lien Security Agreement

13



--------------------------------------------------------------------------------



 



     (f) The Initial Pledged Interests pledged by such Grantor constitute the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule II hereto.
     (g) All of the investment property owned by such Grantor is listed on
Schedule II hereto.
     (h) Such Grantor has no deposit accounts, other than the Account Collateral
listed on Schedule VII hereto, as such Schedule VII may be amended from time to
time pursuant to Section 5(b), and legal, binding and enforceable Account
Control Agreements are in effect for each deposit account that constitutes
Account Collateral (other than Account Collateral consisting of deposit accounts
maintained with the Collateral Agent), except to the extent such Account Control
Agreements are not required by Section 5(a).
     (i) Such Grantor is not a beneficiary or assignee under any letter of
credit, other than the letters of credit described in Schedule IX hereto, as
such Schedule IX may be amended from time to time.
     (j) All filings and other actions (including, without limitation,
(A) actions necessary to obtain control of Collateral as provided in
Sections 9-104, 9-105 and 9-107 of the UCC and Section 16 of UETA and
(B) actions necessary to perfect the Collateral Agent’s security interest with
respect to Collateral evidenced by a certificate of ownership to the extent such
actions are required by the terms of this Agreement) necessary to perfect the
security interest in the Collateral of such Grantor created under this Agreement
have been (or contemporaneously herewith will be) duly made or taken and are
(or, upon filing or taking of such other actions, will be) in full force and
effect, and this Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid and, together with such filings and other
actions, perfected second priority security interest in the Collateral of such
Grantor, subject to Liens permitted under the Credit Agreement, securing the
payment of the Secured Obligations.
     (k) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the second priority nature of such
security interest, subject to Liens permitted under the Credit Agreement to be
prior to such security interest), except for the filing of financing and
continuation statements under the UCC, which financing statements have been (or
contemporaneously herewith will be) duly filed and are (or, upon filing, will
be) in full force and effect, the recordation of the Intellectual Property
Security Agreements referred to in Section 13(f) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, which Agreements have been (or
contemporaneously herewith will be) duly submitted for recordation and are (or,
upon such submission, will be) in full force and effect, and the actions
described in Section 4 with respect to Security Collateral and Sections 5 and 7,
which actions to the extent required hereby have been (or contemporaneously
herewith will be) taken and are (or, upon the taking of such actions, will be)
in full force and effect, or (iii) the exercise by the Collateral Agent of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except as may be required in
connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.
Terremark — Second Lien Security Agreement

14



--------------------------------------------------------------------------------



 



     (l) The Inventory that has been produced or distributed by such Grantor has
been produced in compliance in all material respects with the requirements of
all applicable laws, including, without limitation, the Fair Labor Standards
Act.
     (m) As to itself and its Intellectual Property Collateral:
     (i) Except as described on Schedule VI or as would not reasonably be
expected to have a Material Adverse Effect, to each Grantor’s knowledge, the
operation of such Grantor’s business as currently conducted and such Grantor’s
use of the Intellectual Property Collateral in connection therewith do not
infringe, misappropriate, or dilute the intellectual property rights of any
third party.
     (ii) Except as described on Schedule VI, such Grantor is the exclusive
owner of all right, title and interest in and to, or has the right to use, the
Intellectual Property Collateral material to such Grantor’s business, and with
respect to Intellectual Property Collateral acquired from third parties to such
Grantor’s knowledge, is entitled to use all such Intellectual Property
Collateral subject only to the terms of the IP Agreements and applicable law or
regulation and with respect to all other Intellectual Property Collateral, is
entitled to use all such Intellectual Property Collateral subject only to the
terms of the IP Agreements and applicable law or regulation.
     (iii) The Intellectual Property Collateral set forth on Schedule VI hereto
includes all of the patents, patent applications, domain names, trademark
registrations and applications, copyright registrations and applications and
material IP Agreements owned by such Grantor.
     (iv) Except as would not reasonably be expected to have a Material Adverse
Effect, the patents, copyrights registrations and trademark registrations
forming part of the Intellectual Property Collateral are subsisting and have not
been adjudged invalid or unenforceable in whole or part. Except as would not
reasonably be expected to have a Material Adverse Effect, such Grantor is not
aware of any uses of any item of owned and registered Intellectual Property
Collateral that could reasonably be expected to lead to such item becoming
invalid or unenforceable except as described on Schedule VI.
     (v) Such Grantor has made or performed all filings, recordings and other
acts and has paid all required fees and taxes necessary to maintain and protect
its interest in each registration owned by such Grantor for a material item of
owned and registered Intellectual Property Collateral in full force and effect
throughout the world (in each case, where issued or registered). Such Grantor
has used proper statutory notice in connection with its use of each such
material patent, registered trademark and copyright forming part of the
Intellectual Property Collateral.
     (vi) Except as described on Schedule VI, no claim, action, suit,
investigation, litigation or proceeding is pending or, to such Grantor’s
knowledge, has been asserted or threatened against such Grantor (i) based upon
or challenging or seeking to deny or restrict the Grantor’s rights in or use of
any of the Intellectual Property Collateral, (ii) alleging that the Grantor’s
rights in or use of the Intellectual Property Collateral or that any services
provided by, processes used by, or products manufactured or sold by, such
Grantor infringe, misappropriate, dilute, misuse or otherwise violate any
patent, trademark, copyright or any other proprietary right of any third party,
or (iii) alleging that the Intellectual Property Collateral is being licensed or
sublicensed in material violation
Terremark — Second Lien Security Agreement

15



--------------------------------------------------------------------------------



 



or contravention of the terms of any license or other agreement to which such
Grantor is a party. Except as described on Schedule VI, to such Grantor’s
knowledge no Person is engaging in any activity that infringes, misappropriates,
dilutes, misuses or otherwise violates the Intellectual Property Collateral or
the Grantor’s rights in or use thereof. Except as set forth on Schedule VI
hereto or as permitted by the Credit Agreement, such Grantor has not granted any
license, release, covenant not to sue, non-assertion assurance, or other right
to any Person with respect to any part of the material Intellectual Property
Collateral. Except as would not reasonably be expected to have a Material
Adverse Effect, the consummation of the transactions contemplated by the
Transaction Documents will not result in the termination or impairment of any of
the Intellectual Property Collateral.
     (vii) With respect to each material IP Agreement (and assuming the due
execution by any third parties thereto): (A) such IP Agreement is valid and
binding and in full force and effect; (B) such IP Agreement will not cease to be
valid and binding and in full force and effect on terms identical to those
currently in effect as a result of the rights and interest granted herein, nor
will the grant of such rights and interest constitute a breach or default under
such IP Agreement or otherwise give any party thereto a right to terminate such
IP Agreement; (C) such Grantor has not received any notice of termination or
cancellation under such IP Agreement; (D) such Grantor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured and (E) neither such Grantor nor, to such Grantor’s
knowledge, any other party to such IP Agreement is in breach or default thereof
in any material respect, and no event has occurred that, with notice or lapse of
time or both, would constitute such a breach or default by such Grantor or, to
Grantor’s knowledge, by any other party thereto or permit termination,
modification or acceleration under such IP Agreement by any other party thereto
or, to such Grantor’s knowledge, by such Grantor.
     (viii) To such Grantor’s knowledge, (A) none of the material Trade Secrets
of such Grantor has been used, divulged or disclosed without authorization or
legal compulsion or has been misappropriated to the detriment of such Grantor
for the benefit of any other Person other than such Grantor or another Grantor;
(B) no employee, independent contractor or agent of such Grantor has
misappropriated any material Trade Secrets of any other Person in the course of
the performance of his or her duties as an employee, independent contractor or
agent of such Grantor; and (C) no employee, independent contractor or agent of
such Grantor is in material default or breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract with such Grantor relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property Collateral.
     (ix) Except as described on Schedule VI, (i) no Grantor Intellectual
Property Collateral (ii) to the knowledge of Grantor, no Intellectual Property
Collateral acquired by third parties, and (iii) no other Intellectual Property
Collateral is subject to any outstanding consent, settlement, decree, order,
injunction, judgment or ruling restricting the use of any material Intellectual
Property Collateral or that would impair the validity or enforceability of such
Intellectual Property Collateral.
     (n) The Grantor has no commercial tort claims (as defined in
Section 9-102(13) of the UCC) for an amount greater than the Threshold Amount
other than those listed in Schedule VIII hereto.
Terremark — Second Lien Security Agreement

16



--------------------------------------------------------------------------------



 



     Section 9. Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be necessary, and all further commercially
reasonable action that may be desirable or that the Collateral Agent may
reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor. Without limiting the
generality of the foregoing, each Grantor will promptly with respect to
Collateral of such Grantor: (i) if an Event of Default shall have occurred and
be continuing or if requested by the Collateral Agent, mark conspicuously each
document included in Inventory, with an individual face value in excess of
$100,000 (the aggregate amount of such Inventory not to exceed $500,000), each
chattel paper included in Receivables and, at the request of the Collateral
Agent, each of its records pertaining to such Collateral with a legend, in form
and substance satisfactory to the Collateral Agent, indicating that such
document, chattel paper, Related Contract, Assigned Agreement or Collateral is
subject to the security interest granted hereby; (ii) if any such Collateral
shall be evidenced by a promissory note or other instrument or chattel paper
individually or in the aggregate in an amount in excess of $100,000, deliver and
pledge to the Collateral Agent hereunder (unless delivered to the First Lien
Collateral Agent) such note or instrument or chattel paper duly indorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to the Collateral Agent; (iii) authorize
and file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Collateral Agent may reasonably request, in order to perfect and preserve the
security interest granted or purported to be granted by such Grantor hereunder;
(iv) deliver and pledge to the Collateral Agent for benefit of the Secured
Parties certificates representing Security Collateral that constitutes
certificated securities, accompanied by undated stock or bond powers executed in
blank; (v) take all commercially reasonable action necessary to ensure that the
Collateral Agent has control of Collateral consisting of deposit accounts (other
than Restricted Accounts or immaterial accounts excluded pursuant to
Section 5(b)(ii)), electronic chattel paper, investment property,
letter-of-credit rights and transferable records as provided in Sections 9-104,
9-105, 9-106 and 9-107 of the UCC and in Section 16 of UETA; (vi) at the request
of the Collateral Agent, take all commercially reasonable action to ensure that
the Collateral Agent’s security interest is noted on any certificate of
ownership related to any Collateral evidenced by a certificate of ownership; and
(vii) deliver to the Collateral Agent evidence that all other action that the
Collateral Agent may reasonably deem necessary and all further commercially
reasonable action that the Collateral Agent may deem desirable in order to
perfect and protect the security interest created by such Grantor under this
Agreement has been taken.
     (b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, in each case without the signature of such Grantor, and
regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC or the granting clause of this
Agreement. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. Each Grantor ratifies its
authorization for the Collateral Agent to have filed such financing statements,
continuation statements or amendments filed prior to the date hereof.
     (c) Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail and similar in
nature and scope to other statements and schedules required under or
constituting a part of this Agreement.
Terremark — Second Lien Security Agreement

17



--------------------------------------------------------------------------------



 



     Section 10. As to Equipment and Inventory. (a) Each Grantor will keep the
material Equipment and Inventory of such Grantor (other than Inventory sold in
the ordinary course of business or pursuant to the terms of the Credit
Agreement, or Equipment in transit in the ordinary course of business consistent
with past practices) at the places therefor specified in Section 8(b) or, upon
15 days’ prior written notice to the Collateral Agent, at such other places
designated by the Grantor in such notice. Upon the giving of such notice,
Schedule IV shall be automatically amended to add any new locations specified in
the notice.
     (b) Each Grantor will cause the Equipment of such Grantor to be maintained
and preserved in the same condition, repair and working order, ordinary wear and
tear excepted, and will forthwith, or in the case of any loss or damage to any
of such Equipment as soon as practicable after the occurrence thereof, make or
cause to be made all necessary repairs, replacements and other improvements in
connection therewith that are necessary or desirable to such end. Each Grantor
will promptly furnish to the Collateral Agent a statement respecting any loss or
damage exceeding $1,000,000 to any of the Equipment or Inventory of such
Grantor.
     (c) In producing its Inventory, each Grantor will comply with all
requirements of applicable law, including, without, limitation, the Fair Labor
Standards Act.
     Section 11. Insurance. (a) Each Grantor will, at its own expense, maintain
insurance with respect to the Equipment and Inventory of such Grantor in such
amounts, against such risks, in such form and with such insurers, as are
required with respect to the Borrower and its Subsidiaries by Section 6.07 of
the Credit Agreement. Each policy of each Grantor for liability insurance shall
provide for all losses to be paid on behalf of the Collateral Agent and such
Grantor as their interests may appear, and each policy for property damage
insurance shall provide for all losses (except for losses of less than $100,000
per occurrence) to be paid directly to the Collateral Agent (except as required
to be paid directly to the First Lien Collateral Agent). Each such policy shall
in addition (i) name such Grantor and the Collateral Agent as insured parties
thereunder (without any representation or warranty by or obligation upon the
Collateral Agent) as their interests may appear, (ii) contain the agreement by
the insurer that any loss thereunder shall be payable to the Collateral Agent
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (iii) provide that there shall be no recourse against the
Collateral Agent for payment of premiums or other amounts with respect thereto
and (iv) provide that at least 30 days’ prior written notice of cancellation or
of lapse shall be given to the Collateral Agent by the insurer. Each Grantor
will, if so requested by the Collateral Agent, deliver to the Collateral Agent
original or duplicate policies of such insurance and, as often as the Collateral
Agent may reasonably request, a report of a reputable insurance broker with
respect to such insurance.
     (b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 11 may be paid directly to the Person who shall have
incurred liability covered by such insurance. In case of any loss involving
damage to Equipment or Inventory when subsection (c) of this Section 11 is not
applicable, the applicable Grantor will make or cause to be made the necessary
repairs to or replacements of such Equipment or Inventory, and any proceeds of
insurance properly received by or released to such Grantor shall be used by such
Grantor, except as otherwise required hereunder or by the Credit Agreement, to
pay or as reimbursement for the costs of such repairs or replacements.
     (c) So long as no Event of Default shall have occurred and be continuing,
all insurance payments received by the Collateral Agent in connection with any
loss, damage or destruction of any Inventory or Equipment will be released by
the Collateral Agent to the applicable Grantor for the repair, replacement or
restoration thereof, subject to such terms and conditions with respect to the
release thereof as the Collateral Agent may reasonably require. Upon the
occurrence and during the continuance of any Event of Default, all insurance
payments in respect of Equipment or Inventory shall be paid to the
Terremark — Second Lien Security Agreement

18



--------------------------------------------------------------------------------



 



Collateral Agent and shall, in the Collateral Agent’s sole discretion, (i) be
released to the applicable Grantor to be applied as set forth in the first
sentence of this subsection (c) or (ii) be held as additional Collateral
hereunder or applied as specified in Section 22(b).
     Section 12. Post-Closing Changes; Bailees; Collections on Assigned
Agreements, Receivables and Related Contracts. (a) No Grantor will change its
name (as defined in Section 9-503 of the UCC), type of organization,
jurisdiction of organization, organizational identification number or location
(as defined in Section 9-307 of the UCC) from those set forth in Section 8(a) of
this Agreement without first giving at least 10 Business Days’ prior written
notice to the Collateral Agent and taking all action reasonably required by the
Collateral Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement. Each Grantor agrees that it will give the
Collateral Agent notice of any change in the location of the Equipment and
Inventory (other than Equipment or Inventory out for repair, in transit or on
consignment in the ordinary course of business) or the place where it keeps the
copies of the Assigned Agreements and Related Contracts to which such Grantor is
a party and all originals of all chattel paper that evidence Receivables of such
Grantor from the locations therefor specified in Sections 8(a) and 8(b) within
10 Business Days after such change. No Grantor will authenticate a security
agreement (determined as provided in Section 9-203(d) of the UCC) for
obligations in excess of $100,000 without giving the Collateral Agent 10
Business Days’ prior written notice thereof and taking all action reasonably
required by the Collateral Agent to ensure that the perfection and second
priority nature of the Collateral Agent’s security interest in the Collateral
(subject to Liens permitted under the Credit Agreement) will be maintained. Each
Grantor will hold and preserve its records relating to the Collateral,
including, without limitation, the Assigned Agreements and Related Contracts. If
the Grantor does not have an organizational identification number and later
obtains one, it will forthwith notify the Collateral Agent of such
organizational identification number.
     (b) If any Collateral of any Grantor is at any time in the possession or
control of a warehouseman, bailee or agent, or if the Collateral Agent so
requests, such Grantor will notify such warehouseman, bailee or agent of the
security interest created hereunder.
     (c) Except as otherwise provided in this subsection (c), each Grantor will
continue to have the right to collect, at its own expense, all amounts due or to
become due such Grantor under the Assigned Agreements, Receivables and Related
Contracts. In connection with such collections, such Grantor may take (and,
during an Event of Default at the Collateral Agent’s direction, will take) such
action as such Grantor or, during a Default, the Collateral Agent may deem
necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Collateral Agent
shall have the right at any time, upon the occurrence and during the continuance
of an Event of Default and upon written notice to such Grantor of its intention
to do so, to notify each person obligated under any Assigned Agreements,
Receivables and Related Contracts (each, an “Obligor”) of the assignment of such
Assigned Agreements, Receivables and Related Contracts to the Collateral Agent
and to direct such Obligors to make payment of all amounts due or to become due
to such Grantor thereunder directly to the Collateral Agent and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such Assigned Agreements, Receivables and Related Contracts, to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements, Receivables and Related Contracts,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Collateral Agent
referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Assigned Agreements, Receivables and Related Contracts of such
Grantor shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary indorsement) to be deposited in a cash collateral
Terremark — Second Lien Security Agreement

19



--------------------------------------------------------------------------------



 



account maintained with the Collateral Agent or such other cash collateral
account as may be acceptable to the Collateral Agent in its sole discretion
(which cash collateral account shall be under the sole dominion and control of
the Collateral Agent) and either (A) released to such Grantor, or at its order,
on the terms set forth in Section 6 so long as no Event of Default shall have
occurred and be continuing or (B) if any Event of Default shall have occurred
and be continuing, applied as provided in Section 22(b) and (ii) such Grantor
will not adjust, settle or compromise the amount or payment of any Receivable or
amount due on any Assigned Agreement or Related Contract, release wholly or
partly any Obligor thereof, or allow any credit or discount thereon. No Grantor
will permit or consent to the subordination of its right to payment under any of
the Assigned Agreements, Receivables and Related Contracts to any other
indebtedness or obligations of the Obligor thereof.
     Section 13. As to Intellectual Property Collateral. (a) With respect to
each item of its material Intellectual Property Collateral, each Grantor agrees
to take, at its expense, all commercially reasonable steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authority, to (i) maintain its registrations for such
Intellectual Property Collateral in full force and effect, and (ii) pursue the
prosecution and maintenance of each such material patent, trademark, or
copyright registration or application now pending in the United States and in
each other appropriate jurisdiction relating to such material Intellectual
Property Collateral as determined in such Grantor’s reasonable business
judgment, now or hereafter included in such Intellectual Property Collateral of
such Grantor, including, without limitation, the payment of required fees and
taxes, the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings. No Grantor shall, without the written consent of
the Collateral Agent, discontinue use of or otherwise abandon any material
Intellectual Property Collateral, or abandon any right to file an application
for patent, trademark, or copyright, unless such Grantor shall have previously
determined that such use or the pursuit or maintenance of such Intellectual
Property Collateral is no longer necessary or advisable in the conduct of such
Grantor’s business and that the loss thereof would not be reasonably likely to
have a Material Adverse Effect, in which case, such Grantor will give prompt
notice of any such abandonment to the Collateral Agent.
     (b) Each Grantor agrees promptly to notify the Collateral Agent if such
Grantor becomes aware (i) that any item of material Intellectual Property
Collateral may have become abandoned, placed in the public domain, invalid or
unenforceable, or of any adverse determination or development regarding such
Grantor’s ownership of any material Intellectual Property Collateral or its
right to register the same or to keep and maintain and enforce the same, or
(ii) of any adverse determination or the institution of any proceeding
(including, without limitation, the institution of any proceeding in the U.S.
Patent and Trademark Office or any court) regarding any item of material
Intellectual Property Collateral.
     (c) In the event that any Grantor becomes aware that any item of material
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall promptly notify the Collateral Agent and shall
take such actions, at its expense, as such Grantor (and, if a Default shall have
occurred and be continuing, the Collateral Agent) deems reasonable and
appropriate under the circumstances to protect or enforce such Intellectual
Property Collateral, including, without limitation, suing for infringement or
misappropriation and seeking an injunction against continued infringement or
misappropriation.
Terremark — Second Lien Security Agreement

20



--------------------------------------------------------------------------------



 



     (d) Each Grantor shall use commercially reasonable efforts to use proper
statutory notice in connection with its use of each item of its material
registered Intellectual Property Collateral. No Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its owned and registered
Intellectual Property Collateral may lapse or become invalid or unenforceable or
placed in the public domain.
     (e) Each Grantor shall take all steps which it (or, if a Default shall have
occurred and be continuing, the Collateral Agent) deems reasonable and
appropriate under the circumstances to preserve and protect each item of its
material Intellectual Property Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks.
     (f) With respect to its Intellectual Property Collateral, each Grantor
agrees to execute or otherwise authenticate an agreement, in substantially the
form set forth in Exhibit C hereto (an "Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Collateral Agent in such Intellectual Property Collateral with the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
Intellectual Property Collateral.
     (g) Each Grantor agrees that should it obtain an ownership interest in any
item of the type set forth in Section 1(g) that is not on the date hereof a part
of the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. At the end of each fiscal quarter of the
Borrower, each Grantor shall give prompt written notice to the Collateral Agent
identifying the registered or applied for registration of After-Acquired
Intellectual Property, and such Grantor shall execute and deliver to the
Collateral Agent with such written notice, or otherwise authenticate, an IP
Security Agreement Supplement covering such registered or applied for
After-Acquired Intellectual Property, which IP Security Agreement Supplement the
Collateral Agent may record with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such registered or applied for After-Acquired
Intellectual Property.
     Section 14. Voting Rights; Dividends; Etc. (a) So long as no Default under
Section 8.01(a) or (f) of the Credit Agreement or Event of Default shall have
occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.
     (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all other dividends, interest and other distributions paid or payable
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement) (in each case, except to the extent required to be delivered to the
First Lien Collateral Agent).
     (iii) The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and other rights that it is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
Terremark — Second Lien Security Agreement

21



--------------------------------------------------------------------------------



 



     (b) Upon the occurrence and during the continuance of a Default under
Section 8.01(a) or (f) of the Credit Agreement or an Event of Default:
     (i) All rights of each Grantor (A) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (B) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.
     (ii) All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 14(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
     (iii) The Collateral Agent shall be authorized to send to each Securities
Intermediary as defined in and under any Security Control Agreement a Notice of
Exclusive Control as defined in and under such Security Control Agreement.
     Section 15. As to the Assigned Agreements. (a) Each Grantor will at its
expense furnish to the Collateral Agent promptly upon receipt thereof copies of
all material notices, requests and other documents received by such Grantor
under or pursuant to the Assigned Agreements to which it is a party, and from
time to time (i) furnish to the Collateral Agent such information and reports
regarding the Assigned Agreements and such other Collateral of such Grantor as
the Collateral Agent may reasonably request and (ii) upon reasonable request of
the Collateral Agent, make to each other party to any Assigned Agreement to
which it is a party such demands and requests for information and reports or for
action as such Grantor is entitled to make thereunder.
     (b) Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the pledge to the Collateral Agent for benefit of the Secured
Parties of each Assigned Agreement to which it is a party by any other Grantor
hereunder.
     Section 16. Payments Under the Assigned Agreements. (a) In addition to the
other provisions of this Agreement, upon the occurrence of a Default under
Section 8.01(a) or (f) of the Credit Agreement or an Event of Default, each
Grantor agrees that, at the request of the Collateral Agent, it shall instruct
each other party to each Assigned Agreement to which it is a party that all
payments due or to become due under or in connection with such Assigned
Agreement will be made directly to a Cash Collateral Account.
     (b) All moneys received or collected pursuant to subsection (a) above shall
be applied as provided in Section 22(b).
     Section 17. As to Letter-of-Credit Rights. (a) Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the proceeds of all
Terremark — Second Lien Security Agreement

22



--------------------------------------------------------------------------------



 



Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee (in each case, subject to the designee and
beneficiary rights granted to the First Lien Collateral Agent). Each Grantor
will promptly use commercially reasonable efforts to cause the issuer of each
letter of credit and each nominated person (if any) with respect thereto to
consent to such assignment of the proceeds thereof pursuant to a consent in form
and substance reasonably satisfactory to the Collateral Agent and deliver
written evidence of such consent to the Collateral Agent.
     (b) Upon the occurrence of a Default under Section 8.01(a) or (f) of the
Credit Agreement or Event of Default, each Grantor will, promptly upon request
by the Collateral Agent, (i) notify (and such Grantor hereby authorizes the
Collateral Agent to notify) the issuer and each nominated person with respect to
each of the Related Contracts consisting of letters of credit that the proceeds
thereof have been assigned to the Collateral Agent hereunder and any payments
due or to become due in respect thereof are to be made directly to the
Collateral Agent or its designee and (ii) arrange for the Collateral Agent to
become the transferee beneficiary of letter of credit.
     Section 18. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under Section 7.01 of the Credit Agreement.
     (b) Each Grantor agrees that it will (i) cause each issuer of the Pledged
Interests that is a Loan Party or a Subsidiary of a Loan Party pledged by such
Grantor not to issue any Equity Interests or other securities in addition to or
in substitution for the Pledged Interests issued by such issuer, except to such
Grantor, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional Equity Interests or other
securities.
     Section 19. Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Collateral Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, upon the occurrence
and during the continuance of an Event of Default, in the Collateral Agent’s
discretion, to take any action and to execute any instrument that the Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:
     (a) to obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to Section 11,
     (b) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (c) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and
     (d) to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Collateral Agent with
respect to any of the Collateral.
Terremark — Second Lien Security Agreement

23



--------------------------------------------------------------------------------



 



     Section 20. Collateral Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Collateral Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 23.
     Section 21. The Collateral Agent’s Duties. (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.
     (b) Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, with prior notice to the Grantors unless an Event of Default has
occurred and is continuing, appoint one or more subagents (each a "Subagent”)
for the Collateral Agent hereunder with respect to all or any part of the
Collateral. In the event that the Collateral Agent so appoints any Subagent with
respect to any Collateral, (i) the assignment and pledge of such Collateral and
the security interest granted in such Collateral by each Grantor hereunder shall
be deemed for purposes of this Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder with respect to such Collateral, and (iii) the term “Collateral
Agent,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.
     Section 22. Remedies. If any Event of Default shall have occurred and be
continuing:
     (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise
Terremark — Second Lien Security Agreement

24



--------------------------------------------------------------------------------



 



require payment of any amount under, or performance of any provision of, the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, (B) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Account Collateral and (C) exercise all other rights and remedies
with respect to the Assigned Agreements, the Receivables, the Related Contracts
and the other Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten business days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.
     (b) Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 23) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, as set forth in
Section 8.03 of the Credit Agreement. Any surplus of such cash or cash proceeds
held by or on behalf of the Collateral Agent and remaining after payment in full
of all of the Secured Obligations shall be paid over to the applicable Grantor
or to whomsoever may be lawfully entitled to receive such surplus.
     (c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).
     (d) The Collateral Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.
     (e) In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Collateral Agent or its designee such
Grantor’s know-how and expertise relating to such Intellectual Property
Collateral, and documents and things relating to any Intellectual Property
Collateral subject to such sale or other disposition, and such Grantor’s
customer lists and other records and documents relating to such Intellectual
Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of such Grantor that relate to such Intellectual
Property Collateral.
     (f) If the Collateral Agent shall determine to exercise its right to sell
all or any of the Security Collateral of any Grantor pursuant to this
Section 22, each Grantor agrees that, upon request of the Collateral Agent, such
Grantor will, at its own expense, do or cause to be done all such other acts and
things as may be necessary to make such sale of such Security Collateral or any
part thereof valid and binding and in compliance with applicable law.
Terremark — Second Lien Security Agreement

25



--------------------------------------------------------------------------------



 



     (g) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 22, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral any information
in its possession relating to such Security Collateral.
     Section 23. Indemnity and Expenses. (a) Each Grantor agrees to indemnify,
defend and save each Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
"Indemnified Party”) from, and hold harmless each Indemnified Party against, and
shall pay on written demand, any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of counsel for any Indemnified Party) incurred by or asserted
against any Indemnified Party, in each case arising out of or in connection with
or resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.
     (b) Each Grantor will upon demand pay to the Collateral Agent the amount of
any and all reasonable expenses, including, without limitation, the reasonable
fees and expenses of its counsel and of any experts and agents, that the
Collateral Agent may incur in connection with (i) the preparation, execution,
delivery, administration, modification and amendment of, or any consent or
waiver under this Agreement. (ii) the custody, preservation, use or operation
of, or the sale of, collection from or other realization upon, any of the
Collateral of such Grantor and (iii) the enforcement of this Agreement or the
exercise, enforcement or protection of the rights of the Collateral Agent or the
other Secured Parties hereunder.
     Section 24. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent and, with respect to any
amendment, such Grantor, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
failure on the part of the Collateral Agent or any other Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.
     (b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each, a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I-IX attached to each Security Agreement Supplement shall
be incorporated into and become a part of and supplement Schedules I-IX,
respectively, hereto, and the Collateral Agent may attach such supplemental
schedules to such Schedules; and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Security
Agreement Supplement.
     Section 25. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
the Borrower or the Collateral Agent, addressed to it at its address specified
in the Credit Agreement and, in
Terremark — Second Lien Security Agreement

26



--------------------------------------------------------------------------------



 



the case of each Grantor other than the Borrower, addressed to it at its address
set forth opposite such Grantor’s name on the signature pages hereto or on the
signature page to the Security Agreement Supplement pursuant to which it became
a party hereto; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and other communications shall, when mailed, telegraphed, telecopied,
telexed, sent by electronic mail or otherwise, be effective when deposited in
the mails, delivered to the telegraph company, telecopied, confirmed by telex
answerback, sent by electronic mail and confirmed in writing, or otherwise
delivered (or confirmed by a signed receipt), respectively, addressed as
aforesaid; except that notices and other communications to the Collateral Agent
shall not be effective until received by the Collateral Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.
     Section 26. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations and (ii) the
Scheduled Maturity Date, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors and permitted assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Term Commitments, the Term Loans
owing to it and the Note or Notes, if any, held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as provided in
Section 10.06 of the Credit Agreement.
     Section 27. Release; Termination. (a) Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than any Disposition among Loan Parties
or to any Subsidiary of any Loan Party) and the Collateral Agent will, at such
Grantor’s expense, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and such release no Default shall
have occurred and be continuing, (ii) such Grantor shall have delivered to the
Collateral Agent, at least ten Business Days prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, lease, transfer or other disposition in reasonable detail,
including, without limitation, the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Collateral Agent
and a certificate of such Grantor to the effect that the transaction is in
compliance with the Loan Documents and as to such other matters as the
Collateral Agent may request and (iii) the proceeds of any such sale, lease,
transfer or other disposition required to be applied, or any payment to be made
in connection therewith, in accordance with Section 2.03 of the Credit Agreement
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Collateral Agent when and as required under Section 2.03 of
the Credit Agreement.
     (b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than Unaccrued Indemnity Claims) and (ii) the Scheduled
Maturity Date, the pledge and security interest granted hereby shall terminate
and all rights to the Collateral shall automatically revert to the applicable
Grantor. Upon any such termination, the Collateral Agent will, at the applicable
Grantor’s expense, execute and deliver to such Grantor, or authorize such
Grantor to prepare and file such documents as such Grantor shall reasonably
request to evidence such termination.
Terremark — Second Lien Security Agreement

27



--------------------------------------------------------------------------------



 



     Section 28. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier (or other electronic transmission) shall be effective as
delivery of an original executed counterpart of this Agreement.
     Section 29. The Mortgages. In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of any
Mortgage and the terms of such Mortgage are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall be controlling in the case of fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall be controlling in the case of
all other Collateral.
     Section 30. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.
     Section 31. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
[Remainder of page left blank]
Terremark — Second Lien Security Agreement

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            TERREMARK WORLDWIDE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            NAP OF THE AMERICAS/WEST, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            PARK WEST TELECOMMUNICATIONS INVESTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Security Agreement

29



--------------------------------------------------------------------------------



 



            TECOTA SERVICES CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK TRADEMARK HOLDINGS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERRENAP DATA CENTERS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Security Agreement

30



--------------------------------------------------------------------------------



 



            TERRENAP SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            OPTICAL COMMUNICATIONS, INC.
      By:   /s/ Marvin Wheeler         Name:   Marvin Wheeler        Title:    
   

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TECHNOLOGY CENTER OF THE AMERICAS, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Security Agreement



31



--------------------------------------------------------------------------------



 



            NAP OF THE AMERICAS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK LATIN AMERICA, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK EUROPE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Security Agreement



32



--------------------------------------------------------------------------------



 



            TERREMARK FINANCIAL SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK FORTUNE HOUSE #1, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK MANAGEMENT SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Security Agreement

33



--------------------------------------------------------------------------------



 



            TERREMARK REALTY, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK TECHNOLOGY CONTRACTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            SPECTRUM TELECOMMUNICATIONS CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Security Agreement

34



--------------------------------------------------------------------------------



 



            TERREMARK FEDERAL GROUP, INC.
      By:   /s/ Nelson Fonseca         Name:   Nelson Fonseca        Title:  
Treasurer & CFO     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            NAP OF THE CAPITAL REGION, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            DATA RETURN LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
     

     
 
  Address for notices:
 
   
 
  222 West Las Colinas Blvd.
 
   
 
  Suite 350-E
 
   
 
  Irving, TX 75039
 
   

Terremark — Second Lien Security Agreement

35



--------------------------------------------------------------------------------



 



            DIGITAL OPS LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
     

     
 
  Address for notices:
 
   
 
  222 West Las Colinas Blvd.
 
   
 
  Suite 350-E
 
   
 
  Irving, TX 75039
 
   

Terremark — Second Lien Security Agreement

36



--------------------------------------------------------------------------------



 



Exhibit A to the
Second Lien Security Agreement
FORM OF SECOND LIEN SECURITY AGREEMENT SUPPLEMENT
[Date of Security Agreement Supplement]
Credit Suisse,
  as the Collateral Agent for the
  Secured Parties referred to in the
Credit Agreement referred to below
Eleven Madison Avenue
New York, New York 10010
Attn: ___
TERREMARK WORLDWIDE, INC.
Ladies and Gentlemen:
     Reference is made to (i) the Second Lien Senior Secured Credit Agreement
dated as of July 31, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the "Credit Agreement”), among Terremark
Woldwide, Inc., a Delaware corporation, the Lenders party thereto, Credit
Suisse, acting through one or more of its branches, or any Affiliate thereof
(“Credit Suisse”), as second lien collateral agent (in such capacity, and
together with any successor collateral agent appointed pursuant to Article IX of
the Credit Agreement, the "Collateral Agent”) and as administrative agent for
the Lenders, and (ii) the Second Lien Security Agreement dated July 31, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Collateral Agent for the Secured Parties. Terms defined
in the Credit Agreement or the Security Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement or the Security
Agreement, as the context may require.
     SECTION 1. Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in and to all of the Collateral
of the undersigned, whether now owned or hereafter acquired by the undersigned,
wherever located and whether now or hereafter existing or arising, including,
without limitation, the property and assets of the undersigned set forth on the
attached supplemental schedules to the Schedules to the Security Agreement.
     SECTION 2. Security for Obligations. The grant of a security interest in,
the Collateral by the undersigned under this Security Agreement Supplement and
the Security Agreement secures the payment of all Obligations of the undersigned
now or hereafter existing under or in respect of the Loan Documents, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
     SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through IX to Schedules I through IX,
respectively, to the
Terremark — Form of Security Agreement Supplement

A-1



--------------------------------------------------------------------------------



 



Security Agreement, and the undersigned hereby certifies, as of the date first
above written, that such supplemental schedules have been prepared by the
undersigned in substantially the form of the equivalent Schedules to the
Security Agreement and are complete and correct.
     SECTION 4. Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 8 of the Security
Agreement (as supplemented by the attached supplemental schedules) to the same
extent as each other Grantor.
     SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.
     SECTION 6. Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.
     SECTION 7. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Security Agreement Supplement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Security Agreement Supplement, the terms of the
Intercreditor Agreement shall govern and control.

            Very truly yours,

[NAME OF ADDITIONAL GRANTOR]
      By:           Title:             

            Address for notices:
                       

Terremark — Form of Security Agreement Supplement

A-2



--------------------------------------------------------------------------------



 



Exhibit B to the
Second Lien Security Agreement
FORM OF ACCOUNT CONTROL AGREEMENT
     ACCOUNT CONTROL AGREEMENT (this “Agreement”) dated as of [____________,
____________], among____________, a ____________(the “Grantor”), Credit Suisse,
as Collateral Agent (the “Secured Party”), and ____________, a
____________(“____________”), as depository bank (the “Account Holder”).
PRELIMINARY STATEMENTS:
     (1) The Grantor has granted the Secured Party a security interest (the
“Security Interest”) in the following accounts maintained by the Account Holder
for the Grantor (each, an “Account” and collectively, the “Accounts”):
     [Insert account numbers and other identifying information.]
     (2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in
effect in the State of New York (“N.Y. Uniform Commercial Code”) are used in
this Agreement as such terms are defined in such Article 8 or 9.
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements contained herein, the parties hereto hereby agree as follows:
     SECTION 1. The Accounts. Each of the Grantor and Account Holder represents
and warrants to, and agrees with, the Secured Party that:
     (a) The Account Holder maintains each Account for the Grantor, and all
property (including, without limitation, all funds and financial assets) held by
the Account Holder for the account of the Grantor is, and will continue to be,
credited to an Account in accordance with instructions given by the Grantor
(unless otherwise provided herein).
     (b) To the extent that funds are credited to any Account, such Account is a
deposit account. The Account Holder is the bank with which each Account that is
a deposit account is maintained. The Grantor is (i) the Account Holder’s
customer with respect to the Accounts and (ii) the entitlement holder with
respect to financial assets credited from time to time to any Account.
     (c) Notwithstanding any other agreement to the contrary, the Account
Holder’s jurisdiction with respect to each Account for purposes of the N.Y.
Uniform Commercial Code is, and will continue to be for so long as the Security
Interest shall be in effect, the State of New York.
     (d) The Grantor and Account Holder do not know of any claim to or interest
in any Account or any property (including, without limitation, funds and
financial assets) credited to any Account, except for claims and interests of
the parties referred to in this Agreement.
Terremark — Form of Account Control Agreement

B-1



--------------------------------------------------------------------------------



 



     SECTION 2. Control by Secured Party. Upon receipt of a notice from the
Secured Party that the Secured Party will exercise exclusive control over any
Account (a “Notice of Exclusive Control” with respect to such Account) and prior
to a notice from the Secured Party that such Notice of Exclusive Control is
terminated, the Account Holder will comply with (i) all instructions directing
disposition of the funds in any and all of the Accounts, (ii) all notifications
and entitlement orders that the Account Holder receives directing it to transfer
or redeem any financial asset in any and all of the Accounts, and (iii) all
other directions concerning any and all of the Accounts, including, without
limitation, directions to distribute to the Secured Party proceeds of any such
transfer or redemption or interest or dividends on property (including, without
limitation, funds and financial assets) in any and all of the Accounts (any such
instruction, notification or direction referred to in clause (i), (ii) or
(iii) above being an "Account Direction”), in each case of clauses (i), (ii) and
(iii) above originated by the Secured Party without further consent by the
Grantor or any other Person.
     SECTION 3. Grantor’s Rights in Accounts.
     (a) Except as otherwise provided in this Section 3, the Account Holder will
comply with Account Directions and other directions concerning each Account
originated by the Grantor without further consent by the Secured Party.
     (b) Upon receipt of a Notice of Exclusive Control and prior to a notice
from the Secured Party that such Notice of Exclusive Control is terminated, the
Account Holder will comply only with Account Directions originated by the
Secured Party and will cease:
     (i) complying with Account Directions or other directions concerning such
Account originated by the Grantor and
     (ii) distributing to the Grantor interest and dividends on property
(including, without limitation, funds and financial assets) in such Account.
     SECTION 4. Priority of Secured Party’s Security Interest. (a) The Account
Holder (i) subordinates to the Security Interest and in favor of the Secured
Party any security interest, lien, or right of recoupment or setoff that the
Account Holder may have, now or in the future, against any Account or property
(including, without limitation, any funds and financial assets) credited to any
Account, and (ii) agrees that it will not exercise any right in respect of any
such security interest or lien or any such right of recoupment or setoff until
the Security Interest is terminated, except that the Account Holder (A) will
retain its prior security interest and lien on property credited to any Account,
(B) may exercise any right in respect of such security interest or lien, and
(C) may exercise any right of recoupment or setoff against any Account, in the
case of clauses (A), (B) and (C) above, to secure or to satisfy, and only to
secure or to satisfy, payment (1) for such property, (2) for its customary fees
and expenses for the routine maintenance and operation of such Account, and
(3) if such Account is a deposit account, for the face amount of any items that
have been credited to such Account but are subsequently returned unpaid because
of uncollected or insufficient funds.
     (b) The Account Holder will not enter into any other agreement with any
Person relating to Account Directions or other directions with respect to any
Account.
     SECTION 5. Statements, Confirmations, and Notices of Adverse Claims. (a)
Upon request by the Secured Party, the Account Holder will send copies of all
statements and confirmations for each Account simultaneously to the Secured
Party and the Grantor.
Terremark — Form of Account Control Agreement

B-2



--------------------------------------------------------------------------------



 



     (b) When the Account Holder knows of any claim or interest in any Account
or any property (including, without limitation, funds and financial assets)
credited to any Account other than the claims and interests of the parties
referred to in this Agreement, the Account Holder will promptly notify the
Secured Party and the Grantor of such claim or interest.
     SECTION 6. The Account Holder’s Responsibility. (a) Except for permitting a
withdrawal, delivery, or payment in violation of Section 3, the Account Holder
will not be liable to the Secured Party for complying with Account Directions or
other directions concerning any Account from the Grantor that are received by
the Account Holder before the Account Holder receives and has a reasonable
opportunity to act on a Notice of Exclusive Control.
     (b) The Account Holder will not be liable to the Grantor or the Secured
Party for complying with a Notice of Exclusive Control or with an Account
Direction or other direction concerning any Account originated by the Secured
Party, even if the Grantor notifies the Account Holder that the Secured Party is
not legally entitled to issue the Notice of Exclusive Control or Account
Direction or such other direction unless the Account Holder takes the action
after it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.
     (c) This Agreement does not create any obligation of the Account Holder
except for those expressly set forth in this Agreement and in Article 4 of the
N.Y. Uniform Commercial Code. In particular, the Account Holder need not
investigate whether the Secured Party is entitled under the Secured Party’s
agreements with the Grantor to give an Account Direction or other direction
concerning any Account or a Notice of Exclusive Control. The Account Holder may
rely on notices and communications it believes given by the appropriate party.
     SECTION 7. Indemnity. The Grantor will indemnify the Account Holder, its
officers, directors, employees and agents against claims, liabilities and
reasonable out-of-pocket expenses arising out of this Agreement (including,
without limitation, reasonable attorney’s fees and disbursements), except to the
extent the claims, liabilities or expenses are caused by the Account Holder’s
gross negligence or willful misconduct as found by a court of competent
jurisdiction in a final judgment.
     SECTION 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to the Account Holder and the Grantor. If the Secured Party
notifies the Account Holder that the Security Interest has terminated, this
Agreement will immediately terminate.
     (b) The Account Holder may terminate this Agreement on 60 days’ prior
notice to the Secured Party and the Grantor, provided that before such
termination the Account Holder and the Grantor shall make arrangements to
transfer the property (including, without limitation, all funds and financial
assets) credited to each Account to another Account Holder that shall have
executed, together with the Grantor, a control agreement in favor of the Secured
Party in respect of such property in substantially the form of this Agreement or
otherwise in form and substance satisfactory to the Secured Party.
     (c) Sections 6 and 7 will survive termination of this Agreement.
     SECTION 9. Governing Law. This Agreement and each Account will be governed
by the law of the State of New York. The Account Holder and the Grantor may not
change the law governing any Account without the Secured Party’s express prior
written agreement.
Terremark — Form of Account Control Agreement

B-3



--------------------------------------------------------------------------------



 



     SECTION 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.
     SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.
     SECTION 12. Financial Assets. The Account Holder agrees with the Secured
Party and the Grantor that, to the fullest extent permitted by applicable law,
all property (other than funds) credited from time to time to any Account will
be treated as financial assets under Article 8 of the N.Y. Uniform Commercial
Code.
     SECTION 13. Notices. Any notice or other communication to a party under
this Agreement shall be in writing (except that Account Directions may be given
orally), shall be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties and shall be
effective on receipt.
     SECTION 14. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Grantor, the Secured Party and the Account
Holder, and thereafter shall be binding upon and inure to the benefit of the
Grantor, the Secured Party and the Account Holder and their respective
successors and assigns.
     SECTION 15. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            Address:
                       

            CREDIT SUISSE, as
Collateral Agent
      By:           Name:           Title:        

Terremark — Form of Account Control Agreement

B-4



--------------------------------------------------------------------------------



 



            Address:
                       

            [NAME OF ACCOUNT HOLDER]
      By:           Name:           Title:        

            Address:
                       

Terremark — Form of Account Control Agreement

B-5



--------------------------------------------------------------------------------



 



EXHIBIT A
[Statements of the various Accounts showing the property credited to each
Account]
Terremark — Form of Account Control Agreement

B-6



--------------------------------------------------------------------------------



 



Exhibit C to the
Second Lien Security Agreement
FORM OF SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT
     SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “IP
Security Agreement”) dated July 31, 2007, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Credit Suisse,
acting through one or more of its branches or any Affiliate thereof (“Credit
Suisse”), as second lien collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).
     WHEREAS, Terremark Woldwide, Inc., a Delaware corporation, has entered into
a Second Lien Senior Secured Credit Agreement dated as of July 31, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), with Credit Suisse, as Administrative Agent and
Collateral Agent, and the Lenders party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.
     WHEREAS, as a condition precedent to the making of Term Loans by the
Lenders under the Credit Agreement, each Grantor has executed and delivered that
certain Second Lien Security Agreement dated July 31, 2007, made by the Grantors
to the Collateral Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).
     WHEREAS, under the terms of the Security Agreement, the Grantors have
granted to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, among other property, certain intellectual property of
the Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office, the United
States Copyright Office and other governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in all
of such Grantor’s right, title and interest in and to the following (the
“Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
     (iii) all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);
Terremark — Form of IP Security Agreement

C-1



--------------------------------------------------------------------------------



 



     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
     SECTION 2. Security for Obligations. The grant of a security interest in
the Collateral by each Grantor under this IP Security Agreement secures the
payment of all Obligations of such Grantor now or hereafter existing under or in
respect of the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this IP
Security Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by such
Grantor to any Secured Party under the Loan Documents but for the fact that such
Secured Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.
     SECTION 3. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement.
     SECTION 4. Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.
     SECTION 6. Governing Law. This IP Security Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.
     SECTION 7. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this IP Security Agreement and the exercise of any right or remedy
by the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this IP Security Agreement, the terms of the
Intercreditor Agreement shall govern and control.
Terremark — Form of IP Security Agreement

C-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            TERREMARK WORLDWIDE, INC.
      By:           Name:           Title:        

            Address for Notices:
                       

            [SUBSIDIARY].
      By:           Name:           Title:        

            Address for Notices:
                       

Terremark — Form of IP Security Agreement

C-3



--------------------------------------------------------------------------------



 



            [SUBSIDIARY].
      By:           Name:           Title:        

            Address for Notices:
                       

Terremark — Form of IP Security Agreement

C-4



--------------------------------------------------------------------------------



 



Exhibit D to the
Second Lien Security Agreement
FORM OF SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
     SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (“IP
Security Agreement Supplement”) dated [____________, ____________], is made by
the Person listed on the signature page hereof (the “Grantor”) in favor of
Credit Suisse, acting through one or more of its branches, or any Affiliate
thereof (“Credit Suisse”), as second lien collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).
     WHEREAS, Terremark Woldwide, Inc., a Delaware corporation, has entered into
a Second Lien Senior Secured Credit Agreement dated as of July 31, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), with Credit Suisse, as Administrative Agent and
Collateral Agent, and the Lenders party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.
     WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other
Persons have executed and delivered that certain Second Lien Security Agreement
dated July 31, 2007 made by the Grantor and such other Persons to the Collateral
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) and that certain Intellectual Property
Security Agreement dated July 31, 2007 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”).
     WHEREAS, under the terms of the Security Agreement, the Grantor has granted
to the Collateral Agent, for the ratable benefit of the Secured Parties, a
security interest in the Additional Collateral (as defined in Section 1 below)
of the Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
Terremark — Form of IP Security Agreement Supplement

D-1



--------------------------------------------------------------------------------



 



     (iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);
     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.
     SECTION 2. Supplement to Security Agreement. Schedule VI to the Security
Agreement is, effective as of the date hereof, hereby supplemented to add to
such Schedule the Additional Collateral.
     SECTION 3. Security for Obligations. The grant of a security interest in
the Additional Collateral by the Grantor under this IP Security Agreement
Supplement secures the payment of all Obligations of the Grantor now or
hereafter existing under or in respect of the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.
     SECTION 4. Recordation. The Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer to record this IP
Security Agreement Supplement.
     SECTION 5. Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Security Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Additional Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.
     SECTION 6. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.
     SECTION 7. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this IP Security Agreement Supplement and the exercise of any right
or remedy by the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this IP Security Agreement Supplement, the terms of
the Intercreditor Agreement shall govern and control.
Terremark — Form of IP Security Agreement Supplement

D-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement
Supplement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            Address for Notices:
                       

Terremark — Form of IP Security Agreement Supplement

D-3



--------------------------------------------------------------------------------



 



Schedule I to the
Security Agreement
LOCATION, CHIEF EXECUTIVE OFFICE, PLACE WHERE AGREEMENTS ARE MAINTAINED, TYPE OF
ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

                                      Place Where                     Chief  
Agreements       Jurisdiction             Executive   are   Type of   of  
Organizational Grantor   Location   Office   Maintained   Organization  
Organization   I.D. No.
 
                       
 
                       
 
                       
 
                       

D-4



--------------------------------------------------------------------------------



 



Schedule II to the
Second Lien Security Agreement
PLEDGED INTERESTS AND PLEDGED DEBT
Part I
Initial Pledged Interests

                                                                               
                                              Percentage                        
                                      of                                        
                      Outstanding                       Class of                
                    Shares of the                       Equity                
Certificate       Number       Same Class of       Grantor     Issuer      
Interest       Par Value       No(s)       of Shares       Equity Interest      
 
                                                               
 
                                                               

Part II
Initial Pledged Debt

                                                                Final    
Outstanding           Debt     Description of     Debt Certificate     Scheduled
    Principal     Grantor     Issuer     Debt     No(s).     Maturity     Amount
   
 
                                 
 
                                 

Part III
Other Investment Property

                                                    Name of     Certificate    
      Other Identification     Grantor     Issuer     Investment     No(s)    
Amount     (if any)    
 
                                 
 
                                 

D-5



--------------------------------------------------------------------------------



 



Schedule III to the
Second Lien Security Agreement
ASSIGNED AGREEMENTS

D-6



--------------------------------------------------------------------------------



 



Schedule IV to the
Security Agreement
LOCATIONS OF EQUIPMENT AND INVENTORY
[Name of Grantor]
     Locations of Equipment:
     Locations of Inventory:
[Name of Grantor]
     Locations of Equipment:
     Locations of Inventory

D-7



--------------------------------------------------------------------------------



 



Schedule V to the
Second Lien Security Agreement
CHANGES IN NAME, LOCATION, ETC.

D-8



--------------------------------------------------------------------------------



 



Schedule VI to the
Second Lien Security Agreement
INTELLECTUAL PROPERTY COLLATERAL
I. Patents

                              Patent                     Grantor   Titles  
Country   Patent No.   Applic. No.   Filing Date   Issue Date
 
                       
 
                       

II. Domain Names and Trademarks

                                  Domain           Reg.   Applic.   Filing  
Issue Grantor   Name/Mark   Country   Mark   No.   No.   Date   Date
 
                           
 
                           

III. Trade Names

                              Grantor   Names

IV. Copyrights

                                  Title of                   Filing   Issue
Grantor   Work   Country   Title   Reg. No.   Applic. No.   Date   Date
 
                           
 
                           

V. IP Agreements

      Grantor   IP Agreements
 
   
 
   

D-9



--------------------------------------------------------------------------------



 



Schedule VII to the
Second Lien Security Agreement
ACCOUNT COLLATERAL1

                            Grantor     Type of Account     Name and Address of
Bank     Account Number    
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     

 

1   List all deposit accounts, including any Collateral Account, letter of
credit collateral account, cash concentration account and operating account that
exist on the date of the Second Lien Security Agreement.

D-10



--------------------------------------------------------------------------------



 



Schedule VIII to the
Second Lien Security Agreement
COMMERCIAL TORT CLAIMS
[Describe nature of claim(s)-see Comment 5 to UCC Section 9-108]

D-11



--------------------------------------------------------------------------------



 



Schedule IX to the
Second Lien Security Agreement
LETTERS OF CREDIT

                                                          Nominated            
    Maximum           Beneficiary           Person     Account          
Available           (Grantor)     Issuer     (if any)     Party     Number    
Amount     Date    
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       

D-12